Citation Nr: 0926519	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  07-27 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a disability rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1967 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
March 2006.  A statement of the case was issued in August 
2007, and a substantive appeal was received in August 2007.  
The Veteran appeared at a Board video conference hearing in 
June 2009 at the RO.  A transcript is of record.    


FINDINGS OF FACT

1.  The Veteran has one service-connected disability rated 40 
percent disabling and other service-connected disabilities 
which result in a combined service-connected disability 
rating of 70 percent. 

2.  The Veteran's service-connected disabilities render him 
unable to secure and follow a substantially gainful 
occupation consistent with his education and employment 
history. 


CONCLUSION OF LAW

The criteria for entitlement to a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.340, 4.16 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency 
in view of the fact that the full benefit sought by the 
Veteran is being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R §§ 3.102, and 3.159 (2009).  The Board 
notes that RO letters in February 2005 and July 2005 informed 
the Veteran of the manner in which disability ratings and 
effective dates are assigned.  

Analysis

The Veteran is seeking entitlement to a disability rating 
based upon individual unemployability due to service-
connected disabilities (TDIU).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340(a).  
Provided that if there is only one such disability, it shall 
be ratable at 60 percent or more, and, if there are two or 
more disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  

If a veteran fails to meet the applicable percentage 
standards provided in 38 C.F.R. § 4.16(a), an extra-schedular 
rating is for consideration where the veteran is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities.  38 C.F.R. § 
4.16(b).

Entitlement to a total disability rating must be based solely 
on the impact of the veteran's service-connected disabilities 
on his ability to keep and maintain substantially gainful 
employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA 
purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.  

The Board notes that service connection is in effect for 
post-traumatic arthritis right radius and ulnar fracture, 
status post arthrodesis (100 percent from February 21, 2003 
[38 C.F.R. § 4.30], 40 percent from September 1, 2004); 
deformity and tender scar status post right radius and ulnar 
fracture with post-traumatic arthritis (10 percent from July 
27, 1972, 20 percent from December 16, 1992, 100 percent from 
June 21, 2000 [38 C.F.R. § 4.30] and 30 percent from October 
1, 2000 to February 21, 2003); decreased sensation and 
strength, right wrist and hand, residuals, right radius and 
ulnar fracture (30 percent from February 21, 2003); diabetes 
mellitus type II due to herbicide exposure (20 percent from 
March 14, 2006); residuals, right epicondylitis with 
degenerative joint disease associated with right radius and 
ulnar fracture, status post arthrodesis, with post-traumatic 
arthritis, deformity and tender scar (0 percent from April 
21, 2003 and 10 percent from February 7, 2005); and scars, 
right wrist, residuals, right radius and ulnar fracture (0 
percent from February 21, 2003). 

Here, there is at least one disability at 40 percent and the 
combined rating of 70 percent.  Thus, the percentage criteria 
listed under 38 C.F.R. § 4.16(a) has been met.  However, the 
Board must still consider whether the Veteran is unemployable 
by reason of his service-connected disabilities.  See 
38 C.F.R. § 4.16(b).  

It appears that the Veteran filed his claim in 2005.  Medical 
evidence of record prior to that time showed treatment for 
his service-connected disabilities and that he had employment 
in basically physical types of work such as brick packer, 
assembler, molder, laborer, mechanic and construction. 

The Veteran was afforded a VA examination in December 2005 
for status post distal right radius and ulnar fracture with 
posttraumatic arthritis, wrist fusion and right lateral 
epicondylitis.  The Veteran reported that he was able to work 
up until 1980, but due to pain and the inability to function 
as a laborer, he has not worked since.  The VA examiner 
stated that based solely upon the right extremity limitations 
of the Veteran, he certainly would not be able to function in 
a position of labor.  In the VA examiner's estimate, the 
Veteran could not lift more than 10 pounds once or 5 pounds 
repetitively with right hand or wrist.  He continued that the 
Veteran could do sedentary work such as sitting, answering 
phones, or perhaps even keyboard or mouse work.

However, when the Veteran was afforded another VA examination 
in December 2005, this time for right wrist injury, it was 
noted that the functional use of the Veteran's hand was 
significantly limited even though the Veteran could write and 
feed himself.  The VA examiner further noted that the more 
strenuous activity, such as heavy lifting or use of tools is 
not successful in the right hand.  From an employment point 
of view, the VA examiner said, the Veteran had a background 
compatible largely with his previous level of employment, 
which was labor.  The VA examiner mentioned that the Veteran 
did not have a significant education, and that heavy physical 
labor would be precluded by the right arm symptomatology.

In a notice of disagreement received in March 2006, the 
Veteran stated that he was a laborer all of his life and that 
he cannot do a sit down job due to his disabilities.  He 
mentioned that the medication he took prevented him from 
concentrating and affected his memory to the point that he 
had to write notes to himself.  He concluded that he had no 
educational basis to do anything other than labor and that 
the medication that he was on would keep him from further 
education.

When the Veteran was afforded another VA examination in 
November 2006, handwritten next to his occupational history 
the VA examiner noted that the Veteran's diabetes would not 
interfere with employment.  

When the Veteran testified under oath at a video conference 
hearing in June 2009, the Veteran testified that he had a 
10th grade level education and that he did not have any type 
of General Educational Development (GED) or any kind of 
training after service.  He further testified that he cannot 
drive a vehicle because he took too much medication for his 
diabetes.  He shared that he received a driving under the 
influence (DUI) because of his medication.  The Veteran said 
that in the past, he worked as a laborer and tow truck 
driver.  He continued that he believed that his right wrist 
service connected disability would prevent him from going 
back to manual labor jobs.    

Based on the medical evidence of record, the Board must 
conclude that TDIU is warranted.  There is at least one 
medical opinion which suggests that the Veteran could not 
maintain employment in a labor-intensive line of work due to 
his service-connected disabilities.  The record otherwise 
shows that the Veteran's occupational history has essentially 
been one of such labor-intensive jobs.  He does not appear to 
have the education and special training to engage in more 
sedentary forms of employment. Given the Veteran's level of 
education and work experience, the Board believes that a 
reasonable doubt exists as to whether the Veteran can engage 
in any type of gainful employment.  Thus, resolving all 
benefit of the doubt in the Veteran's favor, the Board must 
conclude the Veteran is unemployable due to his service-
connected disabilities and that entitlement to TDIU is 
warranted.  38 U.S.C.A. § 5107(b). 


ORDER

The appeal is granted subject to laws and regulations 
governing payment of VA monetary benefits. 


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


